UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2058


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES E. MACALPINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cv-00053-MR-DLH)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.

James E. MacAlpine, Appellant Pro Se.     Anne Magee Tompkins,
United States Attorney, Charlotte, North Carolina; Patrick J.
Urda, Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    E.     MacAlpine    appeals     from    the     district     court’s

orders:      (1)    granting    the    Government’s       motion   to   reduce   to

judgment   assessments     for    taxes,     penalties,     and    interest    with

respect to MacAlpine’s 1999, 2000, 2002, 2003, 2004, 2005, and

2006 federal income tax liability, and (2) denying his motion to

vacate.

     Because MacAlpine filed his motion to vacate more than 28

days after entry of judgment, the appeal is untimely as to the

April 8, 2014, order granting summary judgment in favor of the

Government.        See Fed. R. App. P. 4(a)(4)(A)(vi).                Accordingly,

we dismiss the appeal from that order for lack of jurisdiction.

MacAlpine’s motion to vacate the district court’s order failed

to establish any grounds for such relief.                 Therefore, we affirm

the denial of his motion to vacate on the reasoning of the

district court.       United States v. MacAlpine, No. 1:13-cv-00053-

MR-DLH    (W.D.N.C.     Sept.    29,    2014).       We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                       DISMISSED IN PART; AFFIRMED IN PART




                                         2